Citation Nr: 0705130	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1969 
to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The veteran is attempting to claim service connection for 
heart disease secondary to PTSD.  This matter is referred to 
the RO for appropriate action.  


REMAND

While PTSD has been diagnosed, it is unclear whether the 
veteran experienced stressors in service, and if so, whether 
he currently has PTSD as a result of them.  No development 
has taken place to attempt to corroborate in-service 
stressors, and no VA examination has been conducted.  
Furthermore, the VA treatment records refer to the veteran's 
SSA benefits, but records from SSA which might be relevant to 
his VA PTSD claim have not been obtained.  

The veteran's service records show that he was assigned to 
the Naval Support Activity (DaNang).  In a written statement 
received in March 2002 and testimony in July 2006, the 
veteran states that in August 1969, his ship (YFU-58), which 
was in the Literage Division and had the call sign LIMA 1, 
was subject to rocket, mortar, and sniper fire attack.  Some 
time between August and November 1969, one of their defective 
grenades exploded in mid air when he threw it, and it knocked 
him backwards 25 feet over a rail.  Because of this, the 
skipper ordered the remaining grenades destroyed.  Another 
time, he was on a raft painting his boat when his raft was 
overturned by another boat passing by.  Four of his shipmates 
dove in the water to help him out.  He also indicates that in 
October or November 1969, in the Cua Viet, a YOG refueling 
station was blown out of the water.  YFU-58 had been tied 
alongside it shortly beforehand but then moved, and then the 
YOG was blown up.  When the YOG was blown up, the beach was 
mortared and grenaded and his boat had to hurry out into the 
South China Sea.  Another time, in November 1969, one 
crewman, Gonzalez, accidentally friendly fired a grenade 
launcher on another one, Bailey, on board YFU-58, and it 
injured Bailey.  Gonzalez was brought up on charges related 
to this.  Later in November or in December 1969, YFU-58 was 
damaged while in an LST in rough seas, and it had to be dry-
docked and taken out of service.  

In light of the above, the action below is being ordered, as 
part of VA's duty to assist the veteran with his claim and to 
provide him with due process.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social 
Security Administration (SSA) 
concerning the veteran's claim for 
benefits.  

2.  Attempt to verify the stressors the 
veteran has described in his statement 
received in March 2002 and his July 
2006 testimony.  If the record contains 
insufficient information for stressor 
verification, the veteran should be 
requested to provide any necessary 
information.  If the stressors cannot 
be verified, the reason(s) for the 
inability to verify stressors should be 
documented.

3.  If any of the claimed stressors are 
verified, a psychiatric examination 
should be conducted to determine 
whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD due 
the verified stressor(s).  The examiner 
should review the veteran's claims 
folder, examine him, and render an 
opinion with reasons as to whether a 
DSM-IV diagnosis of PTSD, related to 
the verified stressor(s), is warranted.  
The claims folder should be made 
available to the examiner.   

4.  Thereafter, consider the claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



